number release date id office uilc cca_2013030710253114 -------------- from ----------------- sent thursday march am to --------------- cc subject re interpretation of bc sec f i agree with the trustee on this one when f refers to such order i think it has to be referring to the last time the term order was used which was in f i think such order was used so that order for relief under this chapter wouldn’t have to be repeated section f does not use the term order so i don’t think f would be interpreted as referring to the prior discharge order so i think the debtor isn’t entitled to a chapter discharge if he received a chapter discharge during the year period preceding the order for relief in the present chapter case in fact a rule referring to the discharge order in the present case wouldn’t make a lot of sense considering that the debtor may not be getting a discharge in the present case and that debtors rarely get a discharge in a prior chapter within years of the present proposed discharge because the present chapter plan would usually be years long ----- --------------------
